IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

CAUSSEAUX, HEWETT &                      NOT FINAL UNTIL TIME EXPIRES TO
WALPOLE, INC., a Florida                 FILE MOTION FOR REHEARING AND
corporation,                             DISPOSITION THEREOF IF FILED

      Petitioner,                        CASE NO. 1D14-2328

v.

HOPEWELL, LLC,

     Respondent.
___________________________/

Opinion filed July 3, 2014

Petition for Writ of Certiorari -- Original Jurisdiction.

Jay D. O'Sullivan and Sally H. Seltzer of Quintairos, Prieto, Wood & Boyer, P.A.,
Miami, for Petitioner.

No appearance for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied.

LEWIS, C.J., WOLF and WETHERELL, JJ., CONCUR.